 Case 3:18-cv-00154-N Document 223 Filed 09/21/19       Page 1 of 2 PageID 8775



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

SHANNON DAVIS et.al                   §
 Plaintiffs                           §            3:18-CV-00154
                                      §
v.                                    §
                                      §
                                      §
DALLAS COUNTY et. al.

         UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

COMES NOW, Russell Wilson II files this his unopposed motion to withdraw as

counsel Defendant Amber Givens-Davis. Ms. Givens-Davis intends is represented

by Mr. Tillotson. Mr. Wilson’s entry of appearance was filed in error which has

been clarified by Mr. Tillotson’s entry (dkt 222). Defendant Amber Givens-Davis

will be represented by Jeffery R. Tillotson whose contact information is

Jeffrey M. Tillotson
Texas Bar No. 20039200
 TILLOTSON LAW
1807 Ross Avenue, Suite 325
 Dallas, Texas 75201
(214) 382-3041 Telephone
(214) 292-6564 Facsimile
Email: jtillotson@tillotsonlaw.com




UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
Page 1 of 2
 Case 3:18-cv-00154-N Document 223 Filed 09/21/19          Page 2 of 2 PageID 8776




                                        Respectfully submitted,


                                        Russell Wilson
                                        SBN 00794870
                                        1910 Pacific Ave #15100
                                        Dallas, Texas 75201
                                        (469) 573-0211



                                        By: /S/ Russell Wilson II
                                          Russell Wilson II
                                          State Bar No. 00794870
                                          Attorney for Amber Givens Davis


                          CERTIFICATE OF SERVICE

I certify that all opposing counsel were notified of this pleading via e-file on
September 21, 2019


/S/ Russell Wilson II
Russell Wilson II




UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
Page 2 of 2
